Michael J. Kelly, P.J.
Following a bench trial in this matter, the trial court entered verdicts of no cause of action on plaintiffs complaint and on defendant’s counterclaim. Plaintiff appeals as of right the finding that it had no cause of action against defendant, and defendant appeals as of right the trial court’s denial of actual costs based on plaintiffs rejection of the mediation award.
*572We decline to address the merits of the issues raised on appeal in this matter. In spite of repeated requests by this Court, the parties have failed to provide us with a transcript of critical proceedings in the trial court. We have not been provided with a transcript for six days of what appears to be a seven-day bench trial. In view of the parties’ noncompliance with MCR 7.204, 7.210, 7.212, and failure or refusal to provide this Court with a full transcript of the proceedings below, we consider the issues raised by both parties abandoned on appeal. Baker v Wayne Co Bd of Road Comm’rs, 185 Mich App 82, 89; 460 NW2d 566 (1990); People v Johnson, 173 Mich App 706, 707; 434 NW2d 218 (1988).
We note that the parties could have cured their failure to submit a full transcript of the proceedings below by submitting to this Court an agreed-upon statement of facts in accordance with MCR 7.210(B)(1)(e).
Both appeals are dismissed with prejudice and without costs.